                                            Case 2:18-bk-21885-BB       Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05           Desc
                                                                         Main Document    Page 1 of 11


                                        1     Daniel J. Weintraub, SBN 132111
                                              James R. Selth, SBN 123420
                                        2     Nina Z. Javan, SBN 271392
                                              WEINTRAUB & SELTH, APC
                                        3
                                              11766 Wilshire Boulevard, Suite 1170
                                        4     Los Angeles, CA 90025
                                              Telephone: (310) 207-1494
                                        5     Facsimile: (310) 442-0660
                                              Email: nina@wsrlaw.net
                                        6

                                        7     General Bankruptcy Counsel to
                                              Chapter 11 Debtor and Debtor in Possession,
                                        8     ANDREW STEPHEN HENNIGAN

                                        9

                                       10                                 UNITED STATES BANKRUPTCY COURT
                                       11                   CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
11766 W ILSHIRE B LVD ., S UITE 1170




                                       12
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13     In re:                                        Case No. 2:18-bk-21885-BB
                                       14     ANDREW STEPHEN HENNIGAN,                      Chapter 11
                                       15
                                                         Debtor and Debtor In Possession.   THIRD CHAPTER 11 STATUS REPORT
                                       16
                                                                                            Status Conference:
                                       17                                                   Date:         May 1, 2019
                                                                                            Time:         11:00 a.m.
                                       18                                                   Location:     U.S. Bankruptcy Court
                                                                                                          255 E. Temple Street
                                       19                                                                 Courtroom 1539
                                                                                                          Los Angeles, CA 90012
                                       20

                                       21               TO THE HONORABLE SHERI BLUEBOND, UNITED STATES BANKRUPTCY
                                       22     JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, SECURED CREDITORS,
                                       23     AND THE TWENTY LARGEST UNSECURED CREDITORS:
                                       24               Andrew Stephen Hennigan, the Debtor and Debtor in Possession (the “Debtor”) in the
                                       25     Chapter 11 Bankruptcy Case identified as In re Hennigan, Case Number 2:18-bk-21885-BB (the
                                       26     “Bankruptcy Case”), hereby submits his third Chapter 11 Status Report in accordance with the
                                       27     Court’s Order Setting Scheduling And Case Management Conference (the “Initial Scheduling
                                       28     Order”, Dkt. No. 6), as supplemented by the Court’s oral order at the January 10, 2019 status

                                                                                              -1-
                                              3659.01                          THIRD CHAPTER 11 STATUS REPORT
                                            Case 2:18-bk-21885-BB         Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05               Desc
                                                                           Main Document    Page 2 of 11


                                        1     conference hearing (the “Third Status Conference”). As detailed below, the Debtor has continued

                                        2     to make significant progress toward resolution of the major issues in his case.

                                        3       I.      BRIEF BACKGROUND OF THE DEBTOR

                                        4               The Debtor, a restructuring attorney who is presently unemployed, filed this Bankruptcy

                                        5     Case on October 10, 2018 (the “Petition Date”) to reorganize his financial affairs following the

                                        6     precipitous termination of the Debtor’s employment with Paul Hastings. The Debtor’s primary

                                        7     assets are (i) his unliquidated wrongful termination, disability discrimination, and related claims

                                        8     against Paul Hastings; (ii) his earned but unpaid wages due from Paul Hastings; and (iii) certain

                                        9     distributions owed but unpaid from a trust under which the Debtor is a beneficiary (the “Wilson

                                       10     Trust”). The Debtor intends to liquidate his claims against Paul Hastings and marshal his other

                                       11     assets to fund a plan of reorganization paying his creditors in full.

                                                        EVENTS PRECIPITATING THE DEBTOR’S BANKRUPTCY FILING
11766 W ILSHIRE B LVD ., S UITE 1170




                                       12       II.
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13               The termination of the Debtor’s employment, coupled with the Debtor’s inability to

                                       14     immediately find replacement employment, led to the Debtor’s gradual accumulation of unsecured

                                       15     debt over time.

                                       16       III. THE DEBTOR’S PLANS FOR HIS CHAPTER 11 CASE

                                       17               The Debtor intends to liquidate his claims against Paul Hastings and marshal his other assets

                                       18     to fund a plan of reorganization paying his creditors in full.

                                       19       IV. PRIMARY OBSTACLES TO REORGANIZATION AND INTENDED

                                       20               RESOLUTION OF THE SAME

                                       21               A.     Resolution of Claims Against Paul Hastings

                                       22               The Debtor has identified competent litigation counsel, Lindemann Law, APC, to represent

                                       23     the bankruptcy estate in the liquidation of its claims against Paul Hastings. Regrettably, the Debtor

                                       24     has determined that litigation against Paul Hastings will be necessary to resolve the claims related

                                       25     to the termination of his employment. This determination is based on the fact that the parties have

                                       26     ceased communications following five (5) months of negotiations and the consensual resolution of
                                       27     these claims is, at present, unforeseeable. Recently, Paul Hastings’ counsel, Mr. Alfred Feliu,

                                       28     abruptly informed Blake J. Lindemann of Lindemann Law, APC that he is no longer representing

                                                                                                -2-
                                              3659.01                            THIRD CHAPTER 11 STATUS REPORT
                                            Case 2:18-bk-21885-BB              Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05                   Desc
                                                                                Main Document    Page 3 of 11


                                        1     the firm in the instant matter.1 In addition, Paul Hastings has failed to apprise the Debtor of the

                                        2     current status of its legal representation vis-à-vis the claims held by the bankruptcy estate.

                                        3                B.       Turnover Of Funds By the Wilson Trust

                                        4                General counsel for the Debtor has been in contact with counsel for the Trustee of the

                                        5     Wilson Trust, who indicated (on April 11, 2019), that he would be sending out a notice to approve

                                        6     the last accounting provided as to the trust so that distributions could proceed upon expiration of the

                                        7     notice period. Counsel for the Debtor will continue to follow up with counsel for the trust.

                                        8                C.       Obtaining New Employment

                                        9                The Debtor is continuing to search for new employment. In the interim, he has applied for

                                       10     unemployment benefits.

                                       11         V.     THE DEBTOR’S COMPLIANCE WITH HIS DUTIES
11766 W ILSHIRE B LVD ., S UITE 1170




                                       12                The Debtor has complied, and continues to comply, with all his duties under 11 U.S.C. §§
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13     521 and 1107, as well as the requirements of Rule 2015-2(a) & (b) of the Local Bankruptcy Rules

                                       14     of the Central District of California. Specifically, (1) the Debtor has filed the required Schedules

                                       15     and Statement of Financial Affairs and is in full compliance with Section 521; (2) he is exercising

                                       16     his powers as a debtor in possession in accordance with Section 1107; and (3) he has filed the

                                       17     periodic status reports required by the Initial Scheduling Order (as supplemented from time to time

                                       18     by the Court’s oral orders at the status conference hearings in the Bankruptcy Case).

                                       19                Further, the Debtor is in compliance with the duties imposed by the Office of the United

                                       20     States Trustee (“OUST”). He timely submitted his “7-Day” package to the OUST and completed

                                       21     both his Initial Debtor Interview and Section 341(a) Meeting of Creditors. He has filed all his

                                       22     monthly operating reports, including the report for the month ending on March 31, 2019 (Dkt. No.

                                       23     122), and he has paid all OUST quarterly fees but for the fee due by April 30, 2019.

                                       24         VI. CASH COLLATERAL

                                       25                There are no creditors asserting an interest in cash collateral.

                                       26     ///
                                       27

                                       28
                                              1
                                                  A copy of Mr. Feliu’s email informing Mr. Lindemann of that fact is attached as Exhibit “1”.
                                                                                                     -3-
                                              3659.01                                 THIRD CHAPTER 11 STATUS REPORT
                                            Case 2:18-bk-21885-BB        Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05                Desc
                                                                          Main Document    Page 4 of 11


                                        1       VII. EMPLOYMENT OF PROFESSIONALS

                                        2               A.     General Bankruptcy Counsel

                                        3               The Debtor initiated the Bankruptcy Case as a pro se filer but was directed by the

                                        4     Bankruptcy Court to locate competent bankruptcy counsel to assist him in complying with his

                                        5     duties as a debtor in possession and in guiding the course of his Bankruptcy Case. In response, the

                                        6     Debtor retained Weintraub & Selth, APC. The Application to employ Weintraub & Selth, APC was

                                        7     filed March 1, 2019 (Dkt. No. 45) and approved by an order entered March 22, 2019 (Dkt. No. 50).

                                        8               B.     Special Litigation Counsel

                                        9               As stated above, the Debtor intends to retain Lindemann Law, APC to handle the litigation

                                       10     resolution of his claims against Paul Hastings. Lindemann Law, APC has agreed to undertake the

                                       11     representation on a contingency basis. The Debtor anticipates having the application to employ
11766 W ILSHIRE B LVD ., S UITE 1170




                                       12     special litigation counsel on file by the continued status conference.
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13               C.     Trial Consultant

                                       14               The Debtor previously filed an application to employ VWM Analytics, LLC as a trial

                                       15     consultant/expert (Dkt. No. 41), but the application was not properly served, so the Debtor has not

                                       16     yet lodged an order on it. The Debtor intends to re-serve the application at the same time as the

                                       17     application to employ special counsel is served in order to minimize postage costs.

                                       18       VIII. CLAIMS BAR DATE

                                       19               The Court set a regular claims bar date of February 4, 2019 in the Bankruptcy Case. The

                                       20     Debtor served the Notice of Claims Bar Date on December 21, 2018.

                                       21       IX. PROPOSED DEADLINE TO FILE A PLAN AND DISCLOSURE STATEMENT

                                       22               No deadline has been set. The Debtor proposes the Chapter 11 Status Conference be further

                                       23     continued prior to setting a deadline to file a plan and disclosure statement. This will allow time for

                                       24     litigation against Paul Hastings to commence and for the Debtor to locate new employment.

                                       25       X.      FUTURE STATUS CONFERENCES AND OTHER DEADLINES

                                       26               By this status report, the Debtor requests that the Court further continue the Chapter 11
                                       27     status conference without setting a deadline to file a plan and disclosure statement. The Debtor

                                       28     believes that a continuance will allow the Debtor to initiate litigation against Paul Hastings. Since

                                                                                               -4-
                                              3659.01                           THIRD CHAPTER 11 STATUS REPORT
                                            Case 2:18-bk-21885-BB       Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05              Desc
                                                                         Main Document    Page 5 of 11


                                        1     the claims against Paul Hastings are his most significant asset, his ability to propose a meaningful

                                        2     plan is partially dependent upon resolutions of those claims. Accordingly, the Debtor requests that

                                        3     the Court continue the status conference by approximately sixty (60) days to July 2, 2019.

                                        4

                                        5     Dated: April 19, 2019                               WEINTRAUB & SELTH, APC

                                        6                                                  By     __/s/Nina Z. Javan    __________
                                                                                                  Daniel J. Weintraub
                                        7
                                                                                                  Nina Z. Javan
                                        8                                                         General Bankruptcy Counsel for
                                                                                                  Chapter 11 Debtor and Debtor in Possession,
                                        9                                                         ANDREW STEPHEN HENNIGAN
                                       10

                                       11
11766 W ILSHIRE B LVD ., S UITE 1170




                                       12
 W EINTRAUB & S ELTH, APC
     L OS A NGELES , C A 90025




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28

                                                                                             -5-
                                              3659.01                         THIRD CHAPTER 11 STATUS REPORT
Case 2:18-bk-21885-BB   Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05   Desc
                         Main Document    Page 6 of 11




          EXHIBIT 1
    Case 2:18-bk-21885-BB                      Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05                                       Desc
                                                Main Document    Page 7 of 11

  From:    Blake J. Lindemann blake@lawbl.com
Subject:   Fwd: Hennigan v. Paul Hastings
   Date:   April 12, 2019 at 2:29 PM
     To:   andrewshennigan@gmail.com




           Blake J. Lindemann, Esq.
           433 N. Camden Drive, 4th Floor
           Beverly Hills, CA 90210
           Telephone: 310-279-5269 Facsimile: 310-300-0267

           CONFIDENTIALITY NOTICE: This electronic message is intended only for named recipient(s). It contains information that may be
           confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have received this
           message in error, are not a named recipient, or are not the employee or agent responsible for delivering this message to a named
           recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of this message or its contents is
           strictly prohibited.

       Begin forwarded message:

           From: <afeliu@feliulaw.com>
           Date: April 12, 2019 at 2:26:11 PM PDT
           To: 'Blake J Lindemann' <blake@lawbl.com>
           Cc: "'Bernstein, Marc'" <marcbernstein@paulhastings.com>
           Subject: RE: Hennigan v. Paul Hastings
           Reply-To: <afeliu@feliulaw.com>

           Dear Mr. Lindemann:

           I will not be representing Paul Hastings in this matter. Please direct your inquiries to
           Marc Bernstein, who is copied on this message.

           Thank you,
           Al Feliu

           Alfred G. Feliu, Esq.


           60 E. 42nd Street, 46th floor
           New York, N.Y. 10165
           212.763.6802 (office)
           212.763.6807 (fax)
           website | vCard | my linkedin | email

           From: Blake J Lindemann <blake@lawbl.com>
           Sent: Friday, April 12, 2019 4:30 PM
           To: Alfred Feliu <afeliu@feliuadr.com>
           Subject: Hennigan v. Paul Hastings

           Dear Mr. Feliu:

           I have been retained by Mr. Hennigan in his dispute with PH. It is my understanding that Mr.
           Hennigan was due documents that he had requested from PH. Can you forward the requested
           documents to me at your earliest convenience?

           Thanks, and Best Regards,

           _____________________________________________

                                                            EXHIBIT 1                                                         Page 6 of 7
Case 2:18-bk-21885-BB   Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05       Desc
                         Main Document    Page 8 of 11

  Blake J. Lindemann, Esq.
  433 N. Camden Drive, 4th Floor
  Beverly Hills, CA 90210
  Telephone: 310-279-5269 Facsimile: 310-300-0267


  CONFIDENTIALITY NOTICE: This electronic message is intended only for named
  recipient(s). It contains information that may be confidential privileged, attorney
  work product, or otherwise exempt from disclosure under applicable law. If you
  have received this message in error, are not a named recipient, or are not the
  employee or agent responsible for delivering the message to a named recipient,
  be advised that any review, disclosure, use, dissemination, distribution, or
  reproduction of this message or its contents is strictly prohibited.




                                EXHIBIT 1                                 Page 7 of 7
        Case 2:18-bk-21885-BB                      Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05                                     Desc
                                                    Main Document    Page 9 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

11766 Wilshire Boulevard, Suite 1170, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled (specify):

THIRD CHAPTER 11 STATUS REPORT

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
4/19/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 4/19/2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 4/19/2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 4/19/2019                       Milesha McCall                                                 /s/ Milesha McCall
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-21885-BB            Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05                 Desc
                                 Main Document    Page 10 of 11



          ADDITIONAL SERVICE INFORMATION (if needed):

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
       (NEF):

ON BEHALF OF DEBTOR: Nina Z Javan               nina@wsrlaw.net, brian@wsrlaw.net

ON BEHALF OF OUST: Kenneth G. Lau              Kenneth.g.lau@usdoj.gov

OUST: United States Trustee (LA)       ustpregion16.la.ecf@usdoj.gov

ON BEHALF OF DEBTOR: Daniel J. Weintraub dan@wsrlaw.net, vinnet@ecf.inforuptcy.com;
brian@wsrlaw.net

ON BEHALF OF OUST: Hatty K. Yip                hatty.yip@usdoj.gov


    2. TO BE SERVED BY UNITED STATES MAIL:


                            TWENTY LARGEST UNSECURED CREDITORS

 American Education Services         American Express                Anne Raine
 P.O. Box 2461                       111 8th Ave.                    690 Harbor Street, Apt. 3
 Harrisburg, PA 17105-2461           New York, NY 10011              Venice, CA 90291

 Bank of America                     Citi Card                       Consolidated Edison
 P.O. Box 982238                     P.O. Box 6500                   4 Irving Place, Rm 175
 El Paso, TX 79998                   Sioux Falls, SD 57117           New York, NY 10003

 FirstService Residential            Internal Revenue Service        JP Morgan Chase Manhattan
 622 3rd Street                      300 North Los Angeles St.       P.O. Box 15298
 New York, NY 10017                  M/S 5022                        Wilmington, DE 19850
                                     Los Angeles, CA 90012

 NYU Langone Health                  Nelnet                          PACER Service Center
 70 Washington Square South          Attn: Claims                    POB 71364
 New York, NY 10012                  P.O. Box 82505                  Philadelphia, PA 19176-1364
                                     Lincoln, NE 68501-2505

 TD Bank                             Chase Manhattan
 Toronto-Dominion Centre             P.O. Box 15298
 P.O. Box 193                        Wilmington, DE 19850
 Toronto, ON M5K1H6
 CANADA
Case 2:18-bk-21885-BB     Doc 53 Filed 04/19/19 Entered 04/19/19 15:33:05       Desc
                          Main Document    Page 11 of 11


                               SECURED CREDITORS

                                        NONE




   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
      TRANSMISSION OR EMAIL:


VIA ATTORNEY SERVICE/PERSONAL DELIVERY:
CHAMBERS COPY: Honorable Sheri Bluebond, U.S. Bankruptcy Court, 255 E. Temple Street,
Suite 1534, Los Angeles, CA 90012
